          Case 1:19-cr-00651-LTS Document 800 Filed 08/17/21 Page 1 of 2
          Case L:19-cr-00651-LTS Document 794 Filed 08/10/2L Page 3 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                                     WA¡VER OF RIGHT TO BE PRESENT
                                                                     AT CRIMINAL PROCEEDING

TH EOFRASTOS LYM B E RATOS,                                             1s-cR-6s1 (LTS)
                                 Defendant
                                                 X


Check Proceedine that Applies




        Conference

        lamawarethatlhavebeenchargedinanindictmentwithviolationsoffederallaw. lunderstand
        that I have a right to be present at all conferences concerning this indictment that are held by a
        judge in the Southern District of New York, unless the conference involves only a question of law.
        I understand that at these conferences the judge may, among other things, L) set a schedule for
        the case including the date at which the trial will be held, and 2) determine whether, under the
        SpeedyTrialAct, certain periods of time should be properlyexcluded in settingthetime bywhich
        the trial must occur, I have discussed these issues with my attorney and wish to give up my right
        to appear in person before the judge at the conference. By signing this document, I also wish to
        advise the court that I willingly give up any right I might have to have my attorney next to me at
        the conference so long as the following conditions are met. I want my attorney to be able to
         participate in the proceeding and to be able to speak on my behalf during the proceeding' I also
        want the ability to speak privately with my attorney at any time during the proceeding if I wish to
        do so




Date
                Signature of Defendant



                       ò
                Print Name



I hereby affirm that I am aware of my obligation    to discuss with my client the charges contained in the
indictment, my client's rights to attend and participate in the criminal proceedings encompassed by this
waiver, and this waiver form. I affirm that my client knowingly and voluntarily consents to the proceedings
being held with my client and me both participating remotely,
            Case 1:19-cr-00651-LTS Document 800 Filed 08/17/21 Page 2 of 2
           Case l-:19-cr-00651--LTS Document 794 Filed 0B/10/2L Page 4 ot 4



Date:
               Sign         Defense Counsel



                $e                  t
               Print Name


Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant, The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter's name is:




Date
                 Signature of Defense Counsel




Accepted         /s/ Laura Taylor Swain
               Signature of Judge
                Date:   8/17/2021




                                                   2
